    Case 4:18-cr-00087-ALM-CAN Document 315 Filed 07/26/21 Page 1 of 5 PageID #: 6577
Y




                                   United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                                STM,RMAN DIVISION


        LINITED STATES OF AMERICA                    $
                                                     $
        v.                                           $     NO.4:18-CR-87
                                                     $     Judge Mazzant
        LAURA JORDAN (1)                             $
                                                     $
                                                     $
               Defendants                            $




               We, the Jury, find as follows:


                                                  COUNT OhiE

               As to the offense charged in Count One of the Superseding Indictment, Conspiracy to

        Commit Honest Services Wire Fraud, we, the Jury find the Defendant, Laura Jordan:

                                Guilty                                            Not Guilty

                                                 COUNT FOUR

               As to the offense charged in Count Four of the Superseding Indictment, Honest Services

        Wire Fraud, we, the Jury find the Defendant, Laura Jordan:

                                Guilty                                 /          Not Guilty

                                                 COUNT FIYE


               As to the offense charged in Count Five of the Superseding Indictment, Conspiracy to

        Commit Bribery Conceming a Local Government Receiving Federal Funds, we, the Jury find the

        Defendant, Laura Jordan:

                      J         Guilty                                            Not Guilty
    Case 4:18-cr-00087-ALM-CAN Document 315 Filed 07/26/21 Page 2 of 5 PageID #: 6578
I




                                                 COUNT SIX


               As to the offense charged in Count Six of the Superseding Indictment, Bribery Concerning

        a Local Government Receiving Federal Funds, we, the Jury   find the Defendant, Laura Jordan:

                        J       Guilty                                              Not Guilty

                                               COUNT EIGHT


               As to the offense charged in Count Eight of the Superseding Indictment, Conspiracy to

        Defraud the United States, we, the Jury find the Defendant, Laura Jordan:

                        J       Guilty                                              Not Guilty

                                                COUNT NINE


               As to the offense charged in Count Nine of the Superseding Indictment, Aiding or Assisting

        in Preparation of False Documents Under Internal Revenue Laws, we, the Jury find the Defendant,

        Laura Jordan:

                        J        Guilty                                              Not Guilty

                                                 COUNT TEN


               As to the offense charged in Count Ten of the Superseding Indictment, Aiding or Assisting

        in Preparation of False Documents Under Internal Revenue Laws, we, the Jury find the Defendant,

        Laura Jordan:

                        /        Guilty                                              Not Guilty




        Date:      -( >9 Ll                          Foreperson:
    Case 4:18-cr-00087-ALM-CAN Document 315 Filed 07/26/21 Page 3 of 5 PageID #: 6579
I



                                  United States District Court
                                           EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION

        I.]NITED STAIES OF AMERICA                  $
                                                    $
        v                                           $     NO. 4:18-CR-87
                                                    $     Judge }dazzant
                                                    $
        MARK JORDAN (2)                             $
                                                    $
              Defendants.                           $




               We, the Jury, find as follows:


                                                 COUNT ONE


               As to the offense charged in Count One of the Superseding Indictment, Conspiracy to

        Commit Honest Services Wire Fraud, we, the Jury find the Defendant, Mark Jordan:

                                  Guilty                                 /        Not Guilty

                                                COUNT THREE


               As to the offense charged in Count Three of the Superseding Indictment, Honest Services

        Wire Fraud, we, the Jury find the Defendant, Mark Jordan:

                                  Guilty                                 /        Not Guilty

                                                 COUNT FI\TE


               As to the offense charged in Count Five of the Superseding Indictment, Conspiracy to

        Commit Bribery Concerning a Local Government Receiving Federal Funds, we, the Jury find the

        Defendant, Mark Jordan:

                     J            Guilty                                           Not Guilty
     Case 4:18-cr-00087-ALM-CAN Document 315 Filed 07/26/21 Page 4 of 5 PageID #: 6580
-1




                                                   COUNT SEVEN


                   As to the offense charged in Count Seven of the Superseding Indictment, Bribery

         Concerning a Local Government Receiving Federal Funds, we, the Jury find the Defendant, Mark

         Jordan:

                            ,r/        Guilty                                           Not Guilty

                                                   COUNT EIGHT


                   As to the offense charged in Count Eight of the Superseding Indictment, Conspiracy to

         Defraud the United States, we, the Jury find the Defendant, Mark Jordan:

                            /          Guilty                                           Not Guilty

                                                  COUNT ELE\TEN


                   As to the offense charged in Count Nine of the Superseding Indictment, Aiding or Assisting

         in Preparation of False Documents Under Internal Revenue Laws, we, the Jury find the Defendant,

         Mark Jordan:

                            /          Guilty                                            Not Guilty

                                                  COUNT TWELVE


                   As to the offense charged in Count Ten of the Superseding Indictment, Aiding or Assisting

         in Preparation of False Documents Under Internal Revenue Laws, we, the Jury find the Defendant,

         Mark Jordan:

                            J          Guilty                                            Not Guilty




                      -t
         Date:             l>s[z   t                    Foreperson:
Case 4:18-cr-00087-ALM-CAN Document 315 Filed 07/26/21 Page 5 of 5 PageID #: 6581




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

  UNITED STATES OF AMERICA                      $
                                                $
  v.                                            $     NO.4:18-CR-87
                                                $     Judge Mazzartt
                                                $
  MARK JORDAN (2)                               $
                                                $
          Defendants.                           $




          We, the Jury, find as follows:


                                           COT]NT ELEVEN


          As to the offense charged in Count Eleven of the Superseding Indictment, Aiding or

  Assisting in Preparation of False Documents Under Internal Revenue Laws, we, the Jury find the

  Defendant, Mark Jordan:

                ,/           Guilty                                          Not Guilty

                                           COT]NT TWELYE


          As to the offense charged in Count Twelve of the Superseding Indictment, Aiding or

   Assisting in Preparation of False Documents Under Internal Revenue Laws, we, the Jury find the

   Defendant, Mark Jordan:

                /            Guilty                                          Not Guilty




   Date: 1 l:g Izt                              Foreperson:
